Exhibit 99.1 PAPERNUTS CORPORATION (FORMERLY 2239) Financial Statements December 31, 2014 and 2013 (Expressed in Canadian dollars) 1 PAPERNUTS CORPORATION (FORMERLY 2239) TABLE OF CONTENTS DECEMBER 31, 2 Report of Independent Registered Public Accounting Firm Page 3 Balance Sheets as of December 31, 2014 and 2013 Page 4 Statements of Operations and Comprehensive Loss for the years ended December 31, 2014 and 2013 Page 5 Statements of Stockholders’ Equity (Deficit) for the period from January 1, 2012 to December 31, 2014 Page 6 Statements of Cash Flows for the years ended December 31, 2014 and 2013 Page 7 Notes to the Financial Statements Pages 8-15 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and
